          Case 1:18-cv-01148-TSC Document 54 Filed 08/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
NOVENERGIA II – ENERGY &                              )
ENVIRONMENT (SCA),                                    )
                                                      )
                                                      )
                       Petitioner,                    )
                                                      )      Civil Action No. 1:18-cv-1148 (TSC)
               v.                                     )
                                                      )
THE KINGDOM OF SPAIN,                                 )
                                                      )
                                                      )
                       Respondent.                    )
                                                      )


          JOINT STATUS REPORT REGARDING SET-ASIDE PROCEEDINGS
                   PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated January 27, 2020, Petitioner Novenergia II – Energy

& Environment (SCA) (“Novenergia”) and Respondent the Kingdom of Spain (“Spain”) submit

this joint status report regarding the proceedings pending before the Svea Court of Appeal (“Svea

Court”) to set aside the arbitral award (the “Award”) at issue in this case.

       1. No significant developments have occurred in the proceedings pending before the Svea

Court since the Parties filed their Joint Status Report on July 6, 2020.



 Dated: August 3, 2020                                Respectfully submitted,

 NOVENERGIA II – ENERGY &                             KINGDOM OF SPAIN
 ENVIRONMENT (SCA)

 By its attorneys,                                    By its attorneys,

 LATHAM & WATKINS LLP                                 FOLEY HOAG LLP

 /s/ Claudia Salomon                                  /s/ Diana Tsutieva
 Allen M. Gardner (DC Bar No. 456723)                 Derek C. Smith (D.C. Bar No. 468674)
 Rebekah Soule (DC Bar No. 1033203)                   Lawrence H. Martin (D.C. Bar No. 476639)


                                                  1
        Case 1:18-cv-01148-TSC Document 54 Filed 08/03/20 Page 2 of 3




555 11th St. NW                                Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, DC 20006-5350
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
Claudia Salomon (pro hac vice)                 lmartin@foleyhoag.com
Lilia Vazova (pro hac vice)                    nrenzler@foleyhoag.com
                                               dtsutieva@foleyhoag.com
885 Third Avenue
New York, NY 10022
                                               Andrew Z. Schwartz
(212) 906-1200
                                                  (D.D.C. Bar No. MA0017)
claudia.salomon@lw.com                         Andrew B. Loewenstein
lilia.vazova@lw.com                               (D.D.C. Bar No. MA0018)
                                               Seaport West
Fernando Mantilla-Serrano (pro hac vice)       155 Seaport Boulevard
45, rue Saint-Dominique                        Boston, MA 02210-2600
Paris 75007                                    617-832-1000
France                                         aschwartz@foleyhoag.com
+33 1 40 62 20 00                              aloewenstein@foleyhoag.com
fernando.mantilla@lw.com

Attorneys for Petitioner                       Attorneys for Respondent




                                           2
             Case 1:18-cv-01148-TSC Document 54 Filed 08/03/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I caused a true and correct copy of the foregoing

to be filed with the Clerk of the Court using the ECF system and thereby served upon all counsel

of record.


                                             /s/ Diana Tsutieva
                                             Diana Tsutieva




                                                3
